I dissent. To constitute "transacting business" in a county, by a corporation, there must be more than occasional solicitation in that county. That solicitation must be such that it is an integral part of the course of business of the corporation. That was not the case in this instance. Furthermore, it was distinctly understood between relator and the president of the corporation that the negotiations in relator's office in King county were merely preliminary to the actual entering into of the contract. Both parties should be bound by their own agreement.
The writ should be denied.
MILLARD and SIMPSON, JJ., concur with SCHWELLENBACH, J.